Citation Nr: 1217980	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  09-12 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana



THE ISSUE

Entitlement to service connection for prostate cancer (claimed as due to exposure to herbicides).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1962 to June 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Fort Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The record reflects that further notice to the Veteran and assistance to him in developing evidence pertinent to his claim of service connection prostate cancer are needed to meet the requirements of the VCAA.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

Specifically, the record reflects that the Veteran has a diagnosis of prostate cancer.  Under governing law and regulation (38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e)), if he is shown to have been exposed to herbicides/Agent Orange in service, his prostate cancer may be presumed to be service connected.  Under 38 C.F.R. § 3.307(a)(6), the presumption of exposure to Agent Orange in service applies only to Veterans who served in Vietnam.  The Veteran has reported that he had TDY (temporary duty) in 1967 at Tan Son Nhut Air Base in South Vietnam; however, the TDY in Vietnam could not be verified and the Veteran is not shown to have served in Vietnam.  His service records show that he served in Thailand.  Since the November 2006 rating decision in this matter (and as argued by the Veteran's representative in the May 2012 Appellant's Brief), it has been established (and VA acknowledges) that Agent Orange was in some instances used in Thailand. 

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in locations other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service with a request for review of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged.  If the exposure is not thus verified, a request for verification should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC).  See VBA Fast Letter 09-20 (May 6, 2009).  M21-1MR also specifies when herbicide exposure may be conceded where a Veteran served in Thailand during the Vietnam era. 

The evidence shows that the Veteran served at the 432nd Supply Squadron and 432nd Munitions Maintenance Squadron at Udorn Royal Thai Air Force Base (RTAFB) in Thailand from January 1967 to January 1968.  He states that he served as Squadron Munitions Supply Officer and "was accountable for all ground and air munitions to include conventional bombs, conventional air munitions, rocket launchers, ammunition, and miscellaneous aircraft and ground explosive devices in support of aircraft sorties over North Vietnam."  He also states that he flew in C-124 military aircraft as a mode of transportation.  (See June 2006 Statement in Support of VA Disability Claim.)

The evidentiary development procedures required for verifying exposure to Agent Orange in a location such as Thailand have not been followed.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See e.g, Patton v. West, 12 Vet. App. 272, 282 (1999) (the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by M21-1).  Accordingly, further development of pertinent evidence is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a corrective notice that informs him of the evidence required to establish a service connection claim based on Agent Orange exposure and explains the manual procedures for addressing claims based on Agent Orange exposure in Thailand.

2.  The RO should ask the Veteran submit information regarding the approximate dates, location, and nature of his alleged herbicide exposure in Thailand. 

3.  The RO should then contact the C&P Service with a request for a review of the inventory of herbicide operations maintained by the DOD to determine whether herbicides were used or tested at Udorn RTAFB as alleged by the Veteran. 

4.  If the exposure is not verified by the request to C&P, verification should be sought from JSRRC.  The RO should (pursuant to VA's Adjudication Procedure Manual, M21-1MR with respect to Veterans who served in Thailand during the Vietnam era) forward a list of the Veteran's service dates and duty locations as well his contentions regarding the nature of his exposure to herbicides in service to JSRRC and request verification of his exposure to herbicides.

5.  The RO should then readjudicate the claim of service connection for prostate cancer, to specifically encompass based on his allegation of herbicide exposure in Thailand.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

